Title: To Thomas Jefferson from Craven Peyton, 8 October 1825
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Octr 8. 1825.
I was against my wish summoned. On the Grand Jury  At the Superior Court. Monday next. the recent meeting of the visitors of the U-versity, may of superceeded the Necessity, of the Jury? haveing. any interference with these Matters, Your being the kind Farther of the institution & it always being my wish, to act confirmable, to your wishes. If agreeable, to You, I shall be grateful., to no Your Opinion, the Grand Jury is Often Composed of persons not well qualified to Judge in Matters of much delecasey,with great EsteemC. Peyton